On February 14, 2007, the Defendant was sentenced for Criminal Distribution of Dangerous Drugs, a felony, in violation of Section 45-9-101(1) (2005), MCA, to the Department of Corrections for a period of Ten (10) years, with Five (5) years suspended; Court recommends placement in the PreRelease, ISP, or any other program that the DOC deems appropriate; and other terms and conditions given in the Judgment of Conviction and Sentencing Order on February 14, 2007.
On September 20, 2013, the Defendant’s prior sentence was revoked. The Defendant was sentenced to a Five (5) year term of commitment to the Department of Corrections to run concurrently with his sentence in Cause No. ADC-12-404; Court recommends NEXUS or any programming the DOC deems appropriate; Defendant given credit for 378 days time served; and Defendant is subject to and must fully comply with the conditions set forth in the PreSentence Investigation except for condition 13e; and other terms and conditions given in the Evidentiary/Dispositional Order on September 20, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jorden Ramler, third year law student under the supervision of Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he did not wish to proceed. The Defendant stated that he wished to withdraw his Application for Review of Sentence in this matter.
Therefore, it is the unanimous decision of the Division to grant the Defendant’s request and his Application for Review of Sentence is hereby withdrawn. All matters in the above-named case before the Division are now concluded.
Done in open Court this 7th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.